DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/20 and 5/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2018/0122904).

As to claim 1, Matsumoto teaches a three-dimensional memory device (fig. 23), comprising: source-level material layers located over a substrate and comprising, from bottom to top, a lower source-level dielectric etch-stop layer (120, [0151]), a source contact layer (108/112/38, [0152], [0153], and [0214]), and an upper source-level dielectric etch-stop layer (115, [0162]); alternating stacks of insulating layers (132, [0168]) and electrically conductive layers (46, [0219]) located over the source-level material layers; backside trenches (79) laterally extending along a first horizontal direction and vertically extending between the alternating stacks and through the upper source-level dielectric etch-stop layer (115, [0219]), wherein segments of sidewalls of the backside trenches located on the upper source-level dielectric etch-stop layer are tapered at a first taper angle with respect to a vertical direction (fig. 22); memory openings (49) vertically extending through the alternating stacks (fig. 14, [0189]); and memory opening fill structures (50/60) located in the memory openings and comprising a respective vertical semiconductor channel and a respective memory film ([0192]), wherein the source contact layer (112) laterally surrounds and contacts a bottom end portion of each of the vertical semiconductor channels (fig. 23).
As to claim 3, Matsumoto further teaches the source contact layer (108/112/38) comprises: planar portions (38) located above a horizontal plane (top surface of 112) including a top surface of the lower source-level dielectric etch-stop layer (fig. 23); and rail portions (112) that protrude downward below the .

Claim(s) 1, 2, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2016/0190155).
As to claim 1, Lee teaches a three-dimensional memory device (fig. 1), comprising: source-level material layers (12/13/14//17) located over a substrate (11) and comprising, from bottom to top, a lower source-level dielectric etch-stop layer (12, [0025]), a source contact layer (14, [0026]), and an upper source-level dielectric etch-stop layer (bottommost layer 17, [0027]); alternating stacks of insulating layers (17, [0027]) and electrically conductive layers (16, [0027]) located over the source-level material layers; backside trenches (SL5, [0099]) laterally extending along a first horizontal direction and vertically extending between the alternating stacks and through the upper source-level dielectric etch-stop layer (fig. 6), wherein segments of sidewalls of the backside trenches located on the upper source-level dielectric etch-stop layer are tapered at a first taper angle with respect to a vertical direction (fig. 1, angle is 90 degrees as part of it is horizontal); memory openings (OP1) vertically extending through the alternating stacks ([0048]); and memory opening fill structures (38/39/40) located in the memory openings and comprising a respective vertical semiconductor channel and a respective memory film ([0049]), wherein the source contact layer (14) laterally surrounds and contacts a bottom end portion of each of the vertical semiconductor channels (fig. 1).
claim 2, Lee further teaches segments of sidewalls of the backside trenches located on the alternating stacks are vertical or have a taper angle that is less than the first taper angle (fig. 1).
As to claim 10, Lee further teaches an entirety of the source contact layer (14) is a unitary structure that continuously extends underneath the alternating stacks and has a homogeneous material composition throughout ([0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and/or Lee.
As to claims 8 and 9, Matsumoto and Lee are silent on the materials of the etch stop layers. However, silicon oxide carbide is a very well-known dielectric material and is very commonly used in semiconductor manufacturing, and 
As to claim 12, Matsumoto teaches a three-dimensional memory device (fig. 23), comprising: source-level material layers located over a substrate and comprising, from bottom to top, a lower source-level dielectric etch-stop layer (120, [0151]), a source contact layer (108/112/38, [0152], [0153], and [0214]), and an upper source-level dielectric etch-stop layer (115, [0162]); alternating stacks of insulating layers (132, [0168]) and electrically conductive layers (46, [0219]) located over the source-level material layers; backside trenches (79) laterally extending along a first horizontal direction and vertically extending between the alternating stacks and through the upper source-level dielectric etch-stop layer (115, [0219]); memory openings (49) vertically extending through the alternating stacks (fig. 14, [0189]); and memory opening fill structures (50/60) located in the memory openings and comprising a respective vertical semiconductor channel and a respective memory film ([0192]), wherein the source contact layer (112) laterally surrounds and contacts a bottom end portion of each of the vertical semiconductor channels (fig. 23).


Allowable Subject Matter
Claims 13-20 are allowed and claims 4-7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 4 and 5, the prior art fails to teach each of the rail portions of the source contact layer underlies a respective one of the backside trenches, and is located entirely within an area defined by a periphery of the respective one of the backside trenches located within a horizontal plane including bottommost surfaces of the alternating stack. The rail portions not located entirely within the area defined.
claim 6, the prior art fails to teach the tapering angle claimed. Matsumoto teaches a gradual taper that would not be between 70 and 130 percent of the first taper.
As to claims 7 and 13-20, the prior art fails to teach any opening through the bottom etch stop layer. In both references cited, the bottom etch stop layer is continuous.
As to claim 11, the prior art fails to teach dielectric cap structures embedded in the lower source-level dielectric etch-stop layer, contacting a bottom end of a respective one of the vertical semiconductor channels, and comprising a stack of dielectric materials having a same set of dielectric materials as each of the memory films.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building

Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
1/27/22